Per Curiam:.
Judgment unanimously reversed upon the law and a new trial ordered, with thirty dollars costs to the appellant, for the determination of the amount of commission only.
It is undisputed that defendant authorized the plaintiff to find a customer for bis store and that defendant knew that plaintiff would ask for a commission, although defendant claims there was no talk about a commission. That plaintiff induced Grill to consider the purchase of the store is undisputed. The fact that plaintiff did not participate in the negotiations makes no difference; nor is the right to commission affected by the fact that the defendant, as he claims, did not know that plaintiff sent Grill to him. (Metcalfe v. Gordon, 86 App. Div. 368, and cases cited.) There is, therefore, no controverted question of fact except the amount of commission.
Present: Cropsey, Lazansky and MacCrate, JJ.